Citation Nr: 1229242	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  00-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The case was most recently before the Board in January 2011.  At that time, the Board denied entitlement to higher evaluations for service-connected compression fractures of L2, L3, and L4-5 with degenerative disc disease.  The Board also remanded the rating claims pertaining to radiculopathy of the lower extremities to the agency of original jurisdiction (AOJ) for additional development.

In June 2012, the Veteran submitted additional evidence in the form of a March 2012 letter from a VA physician.  In July 2012, the Veteran's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In the January 2011 decision, the Board also referred to the AOJ the Veteran's claim that he is entitled to an earlier effective date than September 23, 2002, for the ratings for radiculopathy of the right and left lower extremities.  It does not appear that these issues have been addressed and they are again referred to the AOJ.



FINDINGS OF FACT

1.  Since September 23, 2002, the Veteran's service-connected radiculopathy of the right lower extremity has resulted in disability tantamount to no worse than mild incomplete paralysis of the sciatic nerve.

2.  Since September 23, 2002, the Veteran's service-connected radiculopathy of the left lower extremity has resulted in disability tantamount to no worse than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since September 23, 2002, the criteria for a rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).

2.  Since September 23, 2002, the criteria for a rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claims on appeal has been accomplished.  Notably, the rating issues pertaining to radiculopathy did not arise from a specific filed "claim," rather they arose in the context of the Veteran's appeal for a higher evaluation for his service-connected lumbar spine disability.  In the January 2011 decision, the Board explained that the notification requirements were met for the lumbar spine claim.  Additionally, a February 2009 notice letter set forth general criteria for establishing disability ratings and the letter also included the rating criteria for the specific diagnostic code used to rate the Veteran's disabilities.  Moreover, the claims were properly re-adjudicated in April 2012, which followed the February 2009 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the rating issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records, VA medical records, and VA vocational rehabilitation records have been obtained and associated with the claims file.  Additionally, the Veteran was provided VA examinations in connection with his claims, the reports of which are of record.  An examination addendum was issued in February 2011 by a VA physician who conducted a June 2010 physical examination.  This was done pursuant to the Board's January 2011 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's radiculopathy of the lower extremities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the RO in June 2007 and a hearing before the Board in June 2008, the transcripts of which are also of record.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 10 percent rating awards for radiculopathy of both the right and left lower extremities were made effective as of September 23, 2002.  The Board will consider the evidence since that time and also consider the appropriateness of a staged rating. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected radiculopathy of the lower extremities has been evaluated under Diagnostic Code 8520 for "paralysis of the sciatic nerve."  Under that diagnostic code, a 10 percent rating is for application when there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is for application when there is moderate incomplete paralysis.  A 40 percent rating is for application when there is moderately severe incomplete paralysis.  A 60 percent rating is for application when there is severe incomplete paralysis, with marked muscular atrophy.  Finally, an 80 percent rating is for application when there is complete paralysis of the sciatic nerve as evidenced by the foot dangling and dropping, no active movement possible of muscles below the knee, or flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (Diagnostic Code 8520) (2011).  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A review of the historical evidence reveals that the Veteran has had a diagnosis of radiculopathy affecting the lower extremities with symptoms of pain and numbness radiating from his low back.  The evidence created since September 23, 2002 includes treatment records from the VA Medical Center (VAMC) in San Francisco, California.  A May 2003 entry shows a complaint of low back pain radiating down the left hamstring.  Motor examination was normal at that time.  In June 2003, the Veteran indicated that his left lower extremity pain had disappeared after an epidural steroid injection.  He received multiple injections thereafter at the VAMC.  

The Veteran underwent VA examination in September 2004 in connection with his claims.  Although the claims file was not available for review at that time, the examiner recorded an accurate medical history and conducted an adequate examination concerning the disabilities.  The Veteran complained of low back pain radiating to the left buttock and thigh, but never beyond the knee.  There was generally no pain radiating to the right lower extremity.  The Veteran reported that he had normal sensation and he felt that he had muscle atrophy of the right thigh due to pain.  Physical examination included negative straight leg raising bilaterally.  Deep tendon reflexes of the left knee were absent, on the right side 2+.  The ankles were 2+ bilaterally and were symmetrical.  There was some atrophy of the right thigh muscles noted.  However, on clinical motor examination, strength of all major motor groups was normal.  The examiner provided a diagnosis that included an absent left knee jerk that was indicative of L4 radiculopathy.

In a March 2005 statement, the Veteran contended that he should be rated for nerve damage under Diagnostic Code 8520 for sciatica problems.  He stated that he had a markedly atrophied right leg and that he had shooting pains down his right leg.  An April 2005 VA treatment records reflects a complaint of low back pain with positive straight leg raising at 30 degrees bilaterally.  In June 2005 and January 2006 statements, the Veteran stated that he had sciatica and radiculopathy affecting his lower extremities manifested by radiating pain.

The Veteran provided testimony at a hearing before the RO in June 2007.  He stated that he experienced low back pain that radiated to his lower extremities.  He also stated he had numbness in the lower extremities and that his right leg was severely atrophied.  Thereafter, the Veteran testified at a hearing before the Board in June 2008.  He again testified that he experienced radicular pain in his lower extremities and that his right thigh was atrophied.  He stated that the symptoms were fairly consistent for the past 12 years.

In May 2009, the Veteran underwent additional VA examination in connection with the claims.  This was done pursuant to a remand by the Board in September 2008.  The physician who conducted the examination also conducted the previous one in September 2004 (and an even older examination in March 2000).  Thus, the examiner was familiar with the Veteran and also reviewed the claims file.  He reviewed the relevant medical reports and took the Veteran's history.  The Veteran reported symptoms of constant pain radiating from the low back to both extremities, but more so on the right.  He also had developed some numbness in his feet also more so on the right.  However, the examiner noted that the Veteran had no focal muscle atrophy or weakness in the lower extremities.  Physical examination revealed that deep tendon reflexes of the knees and ankles were 2+ and symmetrical.  Again, there was no focal muscle atrophy or weakness in the lower extremities.  Sensory examination did show decreased sensation in front of the right thigh and over his feet, more so on the right.  Straight leg raising was negative bilaterally.  In addition to a lumbar spine diagnosis, the examiner diagnosed the Veteran with nerve root irritation and current numbness over his feet.  

In statements received in August 2009 and September 2009, the Veteran reiterated his symptoms of pain in the lower extremities with an atrophied right thigh.  He stated that a 60 percent rating is warranted for sciatica under Diagnostic Code 8520 because he has severe symptoms with marked muscular atrophy.

The same VA examiner conducted another VA examination in June 2010.  The claims file was reviewed and a medical history was taken.  The Veteran reported similar symptoms but indicated the pain was now more intense on the left side compared to the right side.  Although the Veteran had numbness in the past, he was not currently experiencing that symptom and also was unaware of any weakness.  On physical examination, straight leg raising was negative bilaterally.  Deep tendon reflexes of the knees showed 2+ on the right side and 1+ on the left side.  The ankles were 1+ on the right and 2+ on the left.  Thigh circumference was shorter on the right side.  Clinically, however, there were no motor deficits noted in the lower extremities.  Sensory examination showed no significant impairment.  The examiner confirmed that radiculopathy was present and it had developed over time as a result of his lumbar spine problems.

Pursuant to the Board's January 2011 remand, the same VA examiner issued an addendum to his report in February 2011.  The examiner summarized his findings from the prior examination.  It was noted that the Veteran had a slight atrophy of his right quadriceps compared to the opposite side and no atrophy of the calf muscles.  The examiner noted that the atrophy was actually disuse atrophy due to right knee problems and not due to radiculopathy.  It was also noted that there were no sensory impairments in the lower extremities.  There were changes to the deep tendon reflexes.  In characterizing the radiculopathy, the examiner gave the opinion that it should be considered mild as there are no motor deficits or sensory deficits noted, only deep tendon reflexes (and radiological findings related to the right knee).  The examiner noted that deep tendon reflexes were not even absent, just decreased, though they were asymmetrical.

In June 2012, the Veteran submitted a statement in which he reiterated the symptoms affecting his lower extremities.  Although he indicated that his appeal did not pertain to the 10 percent ratings for radiculopathy, but rather an earlier effective date for the disabilities, the Board does not find that he was withdrawing his appeal.  His representative submitted additional argument indicating that the rating issues are still on appeal.  As noted in the introduction, the Board is referring the earlier effective date matter to the AOJ.

The Veteran also submitted a letter from his treating VA physician, dated in March 2012.  The physician indicated that he had treated the Veteran since May 2007 and the diagnoses included left lower extremity pain-left L5 radiculalgia versus referred pain and right L4 radiculalgia.  The physician also stated that the Veteran continued to experience bilateral radicular symptoms, including numbness and occasional instability of the legs.

In consideration of the evidence of record, the Board finds that, since September 23, 2002, the Veteran's service-connected radiculopathy of the right and left lower extremities has resulted in disability tantamount to no worse than mild incomplete paralysis of the sciatic nerve.  During the rating period, the Veteran has consistently stated that he has experienced radiating pain and numbness in his lower extremities.  These symptoms have been endorsed by the VA medical professionals who have treated and examined the Veteran.  At times, he has had decreased deep tendon reflexes, positive straight leg raising, additional numbness in his feet, and greater severity in one lower extremity over the other variously.

The VA examiner's February 2011 addendum is the most probative evidence in evaluating the Veteran's radiculopathy in the context of the rating criteria.  The other relevant evidence, both in terms of the medical evidence and the Veteran's lay statements and testimony, adequately describes the type of symptomatology manifested by the radiculopathy.  However, the VA examiner expressly characterized the impairment as "mild," which is the only opinion of this nature of record.  The examiner is in the best position to assess the severity level of the radiculopathy given that he has conducted multiple VA compensation examinations pertaining to the Veteran's claims spanning many years.  The examiner considered the symptomatology and determined that it is mild in nature, which is persuasive because it finds support in the record and in light of his intimate knowledge of the Veteran's disabilities.

Although the Veteran contends that the impairment should be rated as severe, the Board accords his lay assertions less evidentiary weight given that he does not possesses the medical expertise necessary to make such a determination, while the VA examiner does possess such expertise.  The Veteran is competent to attest to the symptoms he experiences, but whether such symptoms equate to mild, moderate, severe incomplete paralysis, or complete paralysis of a nerve is outside of his competence.  Additionally, although he asserts that he has atrophy as a result of his right-sided radiculopathy, the VA examiner found that this was on account of his right knee problems and not the radiculopathy.  In light of the finding that the Veteran's radiculopathy equate to mild incomplete paralysis of the sciatic nerve, the Board concludes that a rating in excess of 10 percent is not warranted for the Veteran's radiculopathy of the right or left lower extremity at any point during the rating period.  See 38 C.F.R. § 4.124a (Diagnostic Code 8520).

The above determinations are based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's radiculopathy of the lower extremities has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claims for ratings in excess of 10 percent for radiculopathy of the right and left lower extremities must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

An evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


